Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 1 of 19 PagelD: 1

ELDRIDGE HAWKINS, LLC
Attorney At Law

Attorney ID No. 214731967

60 Evergreen Place, Suite 510
Bast Orange, New Jersey 07018
Tel: (973) 676-5070

Fax: (973) 676-7356

Attorney for:

Special Police Organization of New Jersey

 

SPECIAL POLICE ORGANIZATION OF
NEW JERSEY AND THE FOLLOWING
MEMBERS: HERIBERTO ACEVADO, JUAN
ALVIRA, JAMES ANDREWS, PALMER
AMOS, JOAQUIN AYERBE, JORGE ALEX
BARBOSA, JABREE BELL, RENALDO
BARTE, ALPHONSO BENTON, THIAGO
BETHONICO, KYLE BROWN, CLIFTON
BURCHETT, CARLOS CABRERA,
ALBALINE CARABALLO, TRACY
CHILDRESS, CAROLINE CLARK,
LUCIANO COLLAZO, VINCENT CORDI,
CHARLIE DAVIS, CURTIS DORCH,
TUWAN FLOYD, WILLIE FLOYD,
MICHAEL GILLENS, KENDALL GOLDEN,
GENNARO GUANCI, ISMAEL GUERRERO,
GIOVANNI GIIDA, HARRISON HOGUE,
MARK HALLOWAY, JEROME JEWELL,
WILBERT JOHNSON, VICTOR JORGE,
LARRY KING, DARRELL LAMPLEY,
ALANA LAWRENCE, GIUSEPPE
MATORANO, BENJAMIN MAURIELLO,
MARIA MELENDEZ, DELVIS MATOS,
WALTER MELVIN, HORTENSE MERRITT,
REGINALD MERRITT, JOHN MEYERS,
EUSEBIO MOREIRA, MARK ODOM,
DAVID PAIGE, OSCAR PANNELLA,
RONALD M. PETFORD, IRIS PHILSON,
RICARDO PRATT, MANNY REBIMBAS,
JAMIE RIVERA, GARY ROBINSON,
MIGUEL J. RODRIGUEZ, CARMINE
RUSSO, HAKEEM SALEEM, ISRAEL
SEGARRA, JOHN SILVA, SHAWN
SIMMONS, ALBERTO SMITH, LUIS
SOTO, ANTHONY SUTTON, ELLIOT
TAYLOR, DIKRAN TEHLIKIAN,
ROBERTO TELLEZ, ALAIN VARELA,

 

 

UNITED STATES DISTRICT COURT
OF NEW JERSEY
DOC. NO.:

CIVIL ACTION

COMPLAINT
AND JURY DEMAND
WITH PRODUCTION

REQUEST

 

 
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 2 of 19 PagelD: 2

 

GEORGE VASQUEZ, LOUIS WALKER
ADMIRAL WIMBERLY, TIMOTHY

WISE, TARIQ YASIN, DEVIN ZAMORA;
AND ON BEHALF OF ALL SPECIAL
POLICE HIRED BY AND THE CITY OF
NEWARK

PLAINTIFF,

Vv.

CITY OF NEWARK, ANTHONY AMBROSE,
CITY OF NEWARK, MAYOR, RAS
BARAKA, NEWARK CITY COUNCIL
MEMBERS, LAMONICA MCIVER, LUIS
A. QUINTANA, JOHN SHARPE JAMES,
JOSEPH A. MCCALLUM JR., ANIBAL
RAMOS JR., AUGUSTO AMADOR, EDDIE
OSBORNE, CARLOS M. GONZALEZ,
HARRY ROES (1-10)

DEFENDANT,

 

 

 

 

PLAINTIFF, Special Police Organization of New Jersey and
its membership residing in the County of Essex, New Jersey, by
way of Complaint against the Defendants, herein states:

JURISDICTION

This action is brought pursuant to 18 USC § 1961, 1962, 1964,
et seq. N.J.S.A. 10:6-2 (a) (e) et _ als. N.J.S.A. 10:5-47 42 USCA
1981, 1983, 1985, 1986, 1988, US Constitution Amendment XIII which
prohibits forced labor without compensation N.J.S.A. 2C:41-2 (c)
(New Jersey RICO) 10:5-12, (f£); New Jersey Constitution, Article
I, Paragraphs 1, 5, 7, 9,. Fuchilla v. Layman, 109 NJ 319, Peper
v. Princeton, 77 NJ 55 (1978); Ptaszynski v. Ehiri Pius, 371 NJ

Super 333.
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 3 of 19 PagelD: 3

PARTIES
1. Plaintiffs’, Special Police Organization of New Jersey and
each individually named member: Heriberto Acevado, Juan
Alvira, James Andrews, Palmer Amos, Joaquin Ayerbe, Jorge
Alex Barbosa, Jabree Bell, Renaldo Barte, Thiago Bethonico,
Alphonse Benton, Kyle Brown, Clifton Burchett, Carlos
Cabrera, Abalina Caraballo, Tracy Childress, Caroline Clark,
Luciano Collazo, Vincent Cordi, Charlie Davis, Curtis Dorch,
Tuwan Floyd, Willie Floyd, Michael Gillens, Kendall Golden,
Gennaro Guanci, Ismael Guerrero, Giovanni Giida, Harrison
Hogue, Mark Halloway, Jerome Jewell, Wilbert Johnson, Victor
Jorge, Wilbert Johnson, Larry King, Darrell Lampley, Alana
Lawrence, Giuseppe Maiorano, Benjamin Mauriello, Delvis
Matos, Maria Melendez, Walter Melvin, John Meyers, Hortense
Merritt, Reginald Merritt, Eusebio Moreira, Mark Odom, David
Paige, Oscar Pannella, Ronald M. Petford, Iris Philson,
Ricardo Pratt, Manny Rebimbas, Gary Robinson, Miguel J.
Rodriguez, Jaime Rivera, Carmine Russo, Hakeem Saleem, Israel
Segarra, John Silva, Alberto Smith, Shawn Simmons, Anthony
Sutton, Luis Soto, Elliot Taylor, Dikran Tehlikian, Roberto
Tellez, Alain Varela, George Vasquez, Louis Walker, Admiral
Wimberly, Timothy Wise, James Wright, Tariq Yasin, Devin

Zamora herein above are residents of the State of New Jersey.
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 4 of 19 PagelD: 4

2. The Defendant, City of Newark is and was at all times
mentioned herein a Municipal Corporation organized under the
authority of Legislative enactment of the State of New Jersey
is an employer and a place of public accommodation.

3. The Defendant, Anthony Ambrose is the Police Director for the
Newark Police Department and was at all times mentioned herein
acting in the capacity of a police official of the Defendant,
City of Newark in the performance of his duty. Plaintiff is
joined as Defendant individually and officially. Defendants
Ras Baraka, Mayor and Lamonica McIver, Luis A. Quintana, John
Sharpe James, Joseph A. McCallum Jr., Anibal Ramos JUr.,
Augusto Amador, Eddie Osborne, Carlos M. Gonzalez, Newark
City Council members all had duty to oversee and protect the
persons employed by and thru the City and did not. Instead
with full knowledge of these same practices they aided,
abetted and allowed them to exist when they had a duty to
stop same.

a. Ras Baraka is the Chief Executive Officer of the City of
Newark who has been made aware of the improprieties of
the management of the City of Newark. Mayor Baraka has
the oversight supervisory of duty as Chief Executive
Officer to properly supervise discipline and correct
behavior of his subordinate who have engaged in

improprieties.
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 5 of 19 PagelD: 5

b. Despite being advised and forwarded Defendant Baraka has
done nothing to correct the latest environment caused by
his subordinates behavior as outlined herein and is
joined officially and individually.

ec. City Council members Lamonica McIver, Luis A. Quintana,
John Sharpe James, Joseph A. McCallum Jr., Anibal Ramos
Jr., Augusto Amador, Eddie Osborne, Carlos M. Gonzalez
are hereby joined individually and professionally
because they failed in their oversight duty to correct
the improprieties of the City employees to be detriment
of Plaintiff’s herein.

4. The Defendants, John Roes (1-10), and Newark City Council
members Harry and Jane Roe (1-10), fictitious names whose
identities are not known to the Plaintiff, are and were
employed by, and were at all times mentioned herein, agents
of the City of Newark, and were acting within the scope of
the said employment, when they authorized and aided and
abetted the actions for the individually named Defendants.
Each John Roes, knowingly aided and abetted individually
named Defendants and the Newark Police Department (place of
public accommodation) in their custom of attempting to and
making Special Organization work for nothing under threat and
penalty of not being able to have their contractually signed

employment thru Defendant Newark. Said custom knowingly
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 6 of 19 PagelD: 6

committed, deprived Plaintiffs and their constitutional and
statutory rights. All Defendants acquiesced in the actions of
the other unlawfully and wrongfully.

5. All individually named Defendants were acting under color of
State law. All said Defendants are being sued both in their
individual and/or respondeat superior official capacities.
Defendants, at times exceeded their authorities which are
also governed by N.J.S.A. 40A:14-146.14.

6. At all times relevant hereto, (except as below stated) and in
their actions described herein, the Defendants were acting
(1) under color of statutes, ordinances, regulations,
policies, customs and practices of the City of Newark; (2)
pursuant to their authority as employees, servants or agents
of the City of Newark; (3) as a place of public accommodation;
and (4) within the scope of their employment and incidental
to their otherwise lawful duties and functions as employees.
Servants and/or agents. Defendants, however exceeded their
authority when, with a deliberate indifference to the
violation of the rights of Plaintiffs and other harm which
would probably be caused when they made slaves of the
Plaintiffs and made them work and donate their time by formal
directives of the Police Director and City of Newark.

7. Individual Defendants are liable for their actions as

proscribed by N.J.S.A. 59:2-24; N.J.S.A. 59:3-1 (a); N.J.S.A.

6
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 7 of 19 PagelD: 7

2C:20-2 (theft) 2C:20-5, (d) Extortion; 2C:20-4 theft by
deception by making Plaintiffs believe they lawfully had to
work for free; N.J.S.A. 2C:20-8, theft of services.
8. The attached documents and Notices of Claim are referenced
relied upon and incorporated herein as if fully stated herein.
FIRST COUNT

RECKLESS INTENTIONAL INFLICTION OF SEVERE EMOTIONAL DISTRESS
(INDIVIDUALLY NAMED DEFENDANTS)

 

1. The Plaintiffs repeat and re-allege all of the allegations
contained in the above paragraphs of the within Complaint,
and incorporates the same herein, as if the same were set
forth at length.

2. The conduct of the Defendants as described herein as carried
out upon the person of each of the Plaintiffs recklessly and
intentionally inflicted severe emotional distress upon each
Plaintiff.

3. As a direct and proximate result of the aforesaid bad faith
and malicious actions, negligence, carelessness, recklessness
and deviations from the accepted standards of care by each of
the Defendants, or any one of them, committed individually,
jointly and by agreement the Plaintiffs were deprived of their
right to be protected against violations of their Civil and
Constitutional Rights, to be free from the reckless, wanton,
purposeful, intentional infliction of severe emotional

distress with reckless disregard to the severe harm, which
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 8 of 19 PagelD: 8

would probably be caused by the actions of Defendants done
either recklessly or intentionally and purposefully intended
to inflict severe emotional distress on Plaintiffs’.

4.As a consequence of Defendants’ actions, Plaintiffs suffered
and will continue to suffer harm to their reputation and
severe emotional distress especially from hear of Defendants
ability to carry out their threatened retaliatory elimination
of the Special Organization from Newark City employment.
WHEREFORE, Plaintiffs, demand judgment for monetary damages

in their favor and against all Defendants, individually, jointly
and severally for monetary damages, both compensatory and
punitive, both past and future with costs, interest and attorney’s
fees and such other relief as the Court deems equitable and just.
SECOND COUNT
NEGLIGENT, RECKLESS, WANTON DISREGARD FOR PLAINTIFF’S RIGHTS
(INDIVIDUAL NAMED DEFENDANTS)

1. The Plaintiffs repeat and re-allege all of the allegations
contained in the “Parties” and facts sections and the above
Counts of the within Complaint, and incorporated the same
herein, as if the same were set forth at length.

2.At all times relevant hereto, the Plaintiffs right to

employment and property was in the custody of the Defendants,

agents of Defendant City.
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 9 of 19 PagelD: 9

3. At all times relevant hereto, the Defendants were responsible
for the safety of the Plaintiffs’ right to properly and
employment under their jurisdiction.

4. All Defendant’s herein

a. Failed to properly evaluate, assess and control their
staff, agents and/or employees which duty they had as
supervisors.

b. Failed in their duty to Plaintiff to take proper
appropriate and/or necessary measures to ensure the
safety of the Plaintiffs property, employment and right
to life, liberty and enjoyment of life without being
forced into slave labor to enjoy same.

c. Failed in their duty to Plaintiff to properly train,
supervise and monitor their staff, agents, and/or
employees.

d. Engaged in dilatory tactics with regard to reporting,
and/or correcting known misconduct on the part of their
staff, agents and/or employees.

e. Otherwise deviated from the acceptable standard of care.

f. Upon information and belief, all Defendants aided and
abetted each other to engage in the custom and practice
of the City to force Special Police into slavery.

WHEREFORE, Plaintiffs, demand judgment for monetary
Case 2:19-cv-08444-SDW-LDW Document 1 Filed 03/13/19 Page 10 of 19 PagelD: 10

damages in his favor and against all Defendants, individually,
jointly and severally for monetary damages, both compensatory and
punitive, both past and future with costs, interest and attorney’s
fees and such other relief as the Court deems equitable and just.
THIRD COUNT
UNCONSTITUTIONAL SLAVE LABOR IN VIOLATION OF THE 137 AMENDMENT

OF NEW JERSEY CONSTITUTION, AMENDMENT U.S. CONSTITUTION
(ALL DEFENDANTS)

 

 

1. The Plaintiffs repeat and re-allege all of the allegations
Contained in all of the paragraphs previously stated in
the within Complaint, and incorporate the same herein as
if the same were set forth at length.

2. The City of Newark did not properly supervise or train
these individual Defendants and allowed them to continue
in their unconstitutional and unlawful ways without
restraint.

a. The Defendant, City of Newark has not disciplined
Defendants when they needed to be disciplined, both
before and after these described circumstances with
Plaintiffs and being named and notified by Plaintiffs
in their filed Notices of Claim;

b. Neither of Defendants, has brought any charges against
the individual Defendants regarding their
unconstitutional practices nor have they made any

effort to correct same.

10
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 11 of 19 PagelD: 11

3.AS a consequence of the above, Plaintiffs has harmed
damaged and caused extreme emotional and physical injury
and distress by said Defendants acting individually,
jointly, by agreement, in an aiding and abetting fashion
in conspiratorial, recklessly, intentionally, purposely in
bad faith and malicious fashion to cause Plaintiff harm
and deprive him of his civil and constitutional rights.

WHEREFORE, Plaintiffs request judgment for monetary damages,

Both past and future with costs, interest and attorney’s fees.
FOURTH COUNT
NEW JERSEY CONSTITUTIONAL VIOLATION,
PEPER v. PRINCETON, 77 N.J. (1978)
(ALL DEFENDANTS)

1. Plaintiff repeats all prior paragraphs as if fully restated
herein.

2. Defendants’ aforesaid actions committed individually,
jointly, be in agreement, in an aiding and abetting fashion
with each other, violated Plaintiff’s New Jerseys
Constitutional rights under Article I, Paragraphs 2a, 5,
Tae Be Se TOe T2, D8, 20, 22.

3. Defendants interfered with Plaintiff’s rights to be free
and independent, to enjoy and defend life and liberty and
of pursuing and obtaining safety and happiness (Article I,

Paragraphs 1, 5). Defendants violated Plaintiff’s rights

as declared that government is instituted for the

11
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 12 of 19 PagelD: 12

protection, security and of the people, Article ITI,
Paragraph 2a).

4. Defendants deprived Plaintiffs of their civil rights as
guaranteed by Article I, Paragraph 18 because they
threaten Plaintiffs with loss of their employment, if they
did not comply with the forced involuntarily servitude.

5. Defendants violated Plaintiff’s rights under New Jersey
Constitution, Article I, Paragraph 22, in that:

a. They unlawfully exceeded their authority and stole
labor and money from Plaintiffs’ which made
Plaintiff’s victims of a crime.

b. They, the City of Newark Police Department, Director,
Ambrose, John Does and Harry Roes, (the immediate part
of the criminal justice system) deprived Plaintiff as
a victim of a crime of his right to be treated with
fairness, compassion and respect.

c.AS a consequence of Defendant’s actions committed
individually, jointly in an aiding and abetting
conspiratorial fashion, under color of State law, at
times in bad faith and ultra virous and with malicious
faith per se, Plaintiff has been damaged and harmed.

WHEREFORE, Plaintiff requests judgment against all Defendants

Individually, jointly, conspiratorially and punitive, both past

and future with costs, interest and attorney’s fees.

12
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 13 of 19 PagelD: 13

FIFTH COUNT
INFLICTION OF SEVERE EMOTIONAL DISTRESS
INDIVIDUALLY NAMED DEFENDANTS ONLY

1. Plaintiff repeats all previous and hereafter paragraphs as if
fully restated herein.

2. The individually named Defendants engaged in all actions with
a malicious, purposeful, bad faith, wanton, intentional
disregard for the extreme distress and harm it would probably
cause to Plaintiffs and which in fact was caused.

3. Because Plaintiffs were in involuntary serviced by
Defendants, Defendants owed a high degree of care to not cause
Plaintiffs harm.

4. Defendants breached that duty of care, violated the New Jersey
Criminal Code in the process treated and caused Plaintiffs
severe harm, so severe, no reasonable slave could withstand
same.

5. AS a consequence, Defendants’ actions to Plaintiff caused
Plaintiffs to be harmed, damaged and suffer severe and
emotional distress, pain and humiliation.

WHEREFORE, Plaintiff requests judgment against all Defendants
Individually, jointly, conspiratorially, for monetary damages,

both compensatory and punitive, both past and future with costs,

interest and attorney’s fees.

13
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 14 of 19 PagelD: 14

SIXTH COUNT
VIOLATION OF N.J.S.A. 10:6-4, 10:5-12 (f£), N.J.S.A. 10:1-2
PLACES OF PUBLIC ACCOMMODATIONS
(ALL NAMED DEFENDANTS

1. Plaintiff repeats all of the previously and hereafter stated
paragraphs and incorporates them fully herein as if fully
revered.

2. The City of Newark and its police agents as well as each one
of the Defendants are places of public accommodations who
were required to give all of the privileges, immunities right
protections and opportunities equally to the public including
Plaintiffs without discrimination.

3. The said agents, each of them and all of them aided and
abetted each other in depriving Plaintiff of the equal
privileges, rights and opportunities of the City of Newark
and Newark Police Department when Defendants:

a. Forced Plaintiffs to volunteer without pay under
authority and color of State law.

WHEREFORE, Plaintiff requests judgment against all Defendants

Individually, jointly, conspiratorially, for monetary damages,

both compensatory and punitive, both past and future with costs,

interest and attorney’s fees.

14
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 15 of 19 PagelD: 15

SEVENTH COUNT
N.J.S.A. 2C:20-26, N.J.S.A. 10:6-2 (c)

1. Plaintiff repeats all prior paragraphs as if fully restated
herein.

2. Defendants’ actions amounted to theft, theft of services,
theft by extortion by deception.

3. Same violated N.J.S.A. 2C:13-5; 2C2-2, 5 d,; 20-4; 2C20-8 and
2C20-20, Plaintiff brings this action against Defendants also
under N.J.S.A. 10:6-2 (c) and NJ Constitution, Article I,
Paragraph. 1, 5, V7, 18.

4. All Defendants acting individually, jointly, severally and by
agreement, under the color of State law, deprived Plaintiffs
of their Constitutional Rights to freedom, property, and
substantive due process.

5. All Defendants had a duty to protect Plaintiff from the
actions complained of and did not.

6. AS a consequence of Defendants’ unlawful actions, Plaintiffs
were damaged and have been burdened with per se damages.
WHEREFORE, Plaintiff requests judgment against all Defendants

individually, jointly, conspiratorially, for monetary damages,
both compensatory and punitive, both past and future with costs,

interest and attorney’s fees.

15
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 16 of 19 PagelD: 16

EIGHTH COUNT
VIOLATIONS OF FEDERAL AND NEW JERSEY CIVIL RIGHTS ACT, 42 USCA
1981, 1983, 1985, 1986, 1988, N.J.S.A. 10:6-2 (c)
ALL NAMED DEFENDANTS

 

1. Plaintiff repeats all of the aforementioned paragraphs as if
fully restated herein and especially the cited constitutional
and criminal law violations.

2. The individually named Defendant’s actions were all committed
under color or State law in the purported exercise of their
police powers.

3. Upon information and belief, the individual Defendants acted
jointly, by agreement to aid and abet each other in depriving
Plaintiffs of their Constitutional Rights in the custom of
the Defendant’s, as stated hereinabove and to cover up the
individual police unlawful activity in order to protect the
Municipalities criminal and civil legal proceedings. Such is
the custom and practice of the City of Newark.

4. Defendants’ engagement in such custom and practices not only
are done to deprive Plaintiffs of their constitutional
substantive due process rights and property rights but also
to deprive Plaintiff SPO of NJ and the Newark Special Police
of the equal protection of the law and their rights to be

free from involuntary servitude.

16
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 17 of 19 PagelD: 17

5. These actions of Defendants done by agreement and by agreement
to hide and cover up the Defendants’ unlawful actions,
amounted also to a civil conspiracy.

6. Defendants violations of all of the aforestated
constitutional and statutory provisions including the various
rules of Court and Court decisions constitutes violations of
Plaine. fis’ Civil rights contrary to the aforestated
protections and in violation of N.J.S.A. 10:6-2 (c), 42 USCA
1981, 1983, 1985, 1986, 1988.

7. AS a consequence of Defendants’ actions, Plaintiffs had been
severely harmed and damaged in their statutory,
constitutional, et al. civil rights causing them damages.

8. Each Defendant in his/her or its position had a legal
constitutional and statutory duty to protect Plaintiffs from
said actions but instead aided and abetted same and did not
make an effort to prevent same as all are part of the criminal
enterprise of the City of Newark which benefited from the
forced incident labor of Plaintiffs’ without pay.

WHEREFORE, Plaintiff requests judgment against all Defendants
Individually, jointly, conspiratorially, for monetary damages,
both compensatory and punitive, both past and future with costs,

interest and attorney’s fees.

le
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 18 of 19 PagelD: 18

NINETH COUNT
N.J.S.A. 2C:41-2 (c) AND 18 USCA 1961-1965

1. Plaintiff repeats all prior paragraphs as if fully restated
herein.

2. Defendants actions and customs of unlawfully coercing into
free labor Plaintiffs and others in similar situations and
stealing their money and services and this is a pattern and
practice of the City of Newark’s Criminal Enterprise which
upon information and belief has been repeated multiple times
during the past ten (10) years and discovery is needed to
fully prove same.

3. Defendant’s agents named herein, operating under the
authority of the City of Newark, under color of law, have
engaged in the unlawful agreement to aid and abet each other
in coercion tactics to steal items and time from Plaintiff
and others similarly situated to benefit Defendants and
deprive Plaintiff of what is rightfully his/hers. Same acts
violated N.J.S.A. 2C:13-2; 2C:13-5; 2C:20-2.1, 2.2; 2C:20-
16, 18; 2C:21-15, 16; 2C:28-4, 2C:30-2, 2C:30-16; 2C30-7;
2C:41-2 (c).

WHEREFORE, Plaintiff requests judgment against all Defendants
individually, jointly, conspiratorially, for monetary damages,
both compensatory and punitive, both past and future with costs,

interest and attorney’s fees.

18
Case 2:19-cv-08444-SDW-LDW Document1 Filed 03/13/19 Page 19 of 19 PagelD: 19

JURY DEMAND
Plaintiff hereby demand a trial by jury as to all issues.

DATED: MARCH 13, 2019 /s/ELDRIDGE HAWKINS
ELDRIDGE HAWKINS, ESO.

TRIAL ATTORNEY DESIGNATION

Eldridge Hawkins, Esq., is hereby designated as trial counsel
for the Plaintiff.
DATED: MARCH 13, 2019 /s/ELDRIDGE HAWKINS

ELDRIDGE HAWKINS, ESQ.
DEMAND FOR INSURANCE COVERAGE

Plaintiff does hereby demand that Defendants disclose the
full extent of all applicable insurance coverage as well as all
declarations pages thereof within thirty (30) days of service of
this Complaint.

DATED: MARCH 13, 2019 /s/ELDRIDGE HAWKINS
ELDRIDGE HAWKINS, ESQ.

R.4:18-2 PRODUCTION DEMAND
Plaintiff requests pursuant to Rules of Court that Defendants
produce all documents referenced within their responsive pleading
with five (5) days after filing the same.

DATED: MARCH 13, 2019 /s/ELDRIDGE HAWKINS
ELDRIDGE HAWKINS, ESQ.

19
